DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,600,950. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-20 is similar to that of the claimed limitations of U.S. Patent No. 10,600,950 as claimed in claims 1-20. Therefore, the claims are not patentably distinct from each other. 
The instant application:
1. An electrically-energized device, comprising: an electrical power source configured to provide electrical energy to power at least one of an electrically-energized sensor and an electrically-energized communication element, the electrical power source including one or more electrical power source components, at least one of the one or more electrical power source components comprising: a first conductor formed of a first conductive material and having a first surface and a second surface, the first surface of the wherein said dielectric layer comprises pores into which is inserted material that is non-porous on the atomic scale; and wherein said electrical power source is disposed in proximity to, and is in thermal communication with, said at least one of an electrically-energized sensor and an electrically-energized communication element, such that thermal energy is communicated from said at least one of an electrically-energized sensor and an electrically-energized communication element to said electrical power source when said at least one of an electrically-energized sensor and an electrically-energized communication element receives electrical power from said electrical power source.



2. The electrically-energized device of claim 1, the electrical power source comprising a plurality of electrical power source components.
3. The electrically-energized device of claim 2, the plurality of electrical power source components being arranged in a stacked configuration, an insulating layer being interposed between each adjacent pair of the plurality of electrical power source components in the stacked configuration.
4. The electrically-energized device of claim 3, the insulating layer having a thickness in a range of 10 μm or less.
5. The electrically-energized device of claim 3, the stacked configuration having an overall thickness in a range of 5 mils or less.
6. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in series.
7. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in parallel.
8. The electrically-energized device of claim 1, the first surface of the first conductor being at least one of surface treated and surface conditioned to modify the first work function value to be in the range of 1.0 eV less than the second work function value.
9. The electrically-energized device of claim 1, further comprising a separate material layer having a work function value in the range of 1.0 eV less than the second work function 
10. The electrically-energized device of claim 9, the separate material layer being formed to have a thickness in a range of 1 nm or less.
11. The electrically-energized device of claim 1, at least one of the first conductor and the second conductor having a thickness in a range of 10 nm or less.
12. The electrically-energized device of claim 1, the conductive material from which the first conductor is formed being graphene.
13. The electrically-energized device of claim 1, the dielectric layer having a thickness in a range of 100 angstroms or less.
14. The electrically-energized device of claim 13, the dielectric layer having a thickness in a range of 20 angstroms to 60 angstroms.
15. The electrically-energized device of claim 1, the dielectric layer being sandwiched between the first surface of the first conductor and the first surface of the second conductor.
16. The electrically-energized device of claim 1, the dielectric layer varying in thickness across a planform of the dielectric layer between the first surface of the first conductor and first surface of the second conductor.
17. The electrically-energized device of claim 1, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross-sectional area of the each of the plurality of tapered shapes is comparatively larger at an end facing the first surface of the second conductor and comparatively smaller at an 
18. The electrically-energized device of claim 1, the dielectric layer being formed as a porous layer, at least some of the pores in the porous layer being filled at least in part with a metal cation.
19. The electrically-energized device of claim 1, the electrical power source further comprising an outer insulating layer substantially encasing the electrical power source in an insulating material.
20. The electrically-energized device of claim 1, the electrically-energized sensor being at least one of an environmental sensor, a seismic sensor, an energy sensor, a motion sensor and a light sensor.

1. An electrically-energized device, comprising: an electrical power source configured to provide electrical energy to power at least one of an electrically-energized sensor and an electrically-energized communication element, the electrical power source including one or more electrical power source components, at least one of the one or more electrical power source components comprising: a first conductor formed of a first conductive material and having a first surface and a second surface, the first surface of the 
18. The electrically-energized device of claim 1, the dielectric layer being formed as a porous layer, at least some of the pores in the porous layer being filled at least in part with a metal cation.

2. The electrically-energized device of claim 1, the electrical power source comprising a plurality of electrical power source components.
3. The electrically-energized device of claim 2, the plurality of electrical power source components being arranged in a stacked configuration, an insulating layer being interposed between each adjacent pair of the plurality of electrical power source components in the stacked configuration.
4. The electrically-energized device of claim 3, the insulating layer having a thickness in a range of 10 μm or less.
5. The electrically-energized device of claim 3, the stacked configuration having an overall thickness in a range of 5 mils or less.
6. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in series.
7. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in parallel.
8. The electrically-energized device of claim 1, the first surface of the first conductor being at least one of surface treated and surface conditioned to modify the first work function value to be in the range of 1.0 eV less than the second work function value.
9. The electrically-energized device of claim 1, further comprising a separate material layer having a work function value in the range of 1.0 eV less than the second work function 
10. The electrically-energized device of claim 9, the separate material layer being formed to have a thickness in a range of 1 nm or less.
11. The electrically-energized device of claim 1, at least one of the first conductor and the second conductor having a thickness in a range of 10 nm or less.
12. The electrically-energized device of claim 1, the conductive material from which the first conductor is formed being graphene.
13. The electrically-energized device of claim 1, the dielectric layer having a thickness in a range of 100 angstroms or less.
14. The electrically-energized device of claim 13, the dielectric layer having a thickness in a range of 20 angstroms to 60 angstroms.
15. The electrically-energized device of claim 1, the dielectric layer being sandwiched between the first surface of the first conductor and the first surface of the second conductor.
16. The electrically-energized device of claim 1, the dielectric layer varying in thickness across a planform of the dielectric layer between the first surface of the first conductor and first surface of the second conductor.
17. The electrically-energized device of claim 1, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross-sectional area of the each of the plurality of tapered shapes is comparatively larger at an end facing the first surface of the second conductor and comparatively smaller at an 
18. The electrically-energized device of claim 1, the dielectric layer being formed as a porous layer, at least some of the pores in the porous layer being filled at least in part with a metal cation.
19. The electrically-energized device of claim 1, the electrical power source further comprising an outer insulating layer substantially encasing the electrical power source in an insulating material.
20. The electrically-energized device of claim 1, the electrically-energized sensor being at least one of an environmental sensor, a seismic sensor, an energy sensor, a motion sensor and a light sensor.


With respect to the limitation “wherein said dielectric layer comprises pores into which is inserted material that is non-porous on the atomic scale,” as claimed in claim 1, is within the scope of U.S. Patent No. 10,600,950 as claimed in claims 1 and 18. Particularly, the dielectric layer has the thickness range of 200 angstroms and less has very much lower pore depth that the metal cation having filled the pores within the atomic scale. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,756,249. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1-20 is similar to that of the claimed limitations of 
The instant application:
1. An electrically-energized device, comprising: an electrical power source configured to provide electrical energy to power at least one of an electrically-energized sensor and an electrically-energized communication element, the electrical power source including one or more electrical power source components, at least one of the one or more electrical power source components comprising: a first conductor formed of a first conductive material and having a first surface and a second surface, the first surface of the first conductor conditioned to have a first work function value, a dielectric layer with a thickness in a range of 200 angstroms or less formed over the conditioned first surface of the first conductor; and a second conductor formed of a second conductive material and having a first surface with a second work function value, and having a second surface, and being arranged over the dielectric layer such that the first surface of the second conductor faces the dielectric layer, the first conductor, the dielectric layer and the second conductor forming a layered structure of the electrical power source component; a first electrical lead and a second electrical lead electrically connecting the at least one of the electrically-energized sensor and the electrically-energized communication element with the electrical power source; the first work function value and the second work function value being in a range of 5.0 electron volts (eV) or less; and the first work function value being at least 1.0 eV less than the second work function value; wherein said dielectric layer comprises pores into which is inserted material that is non-porous on the atomic scale; and wherein said electrical 







2. The electrically-energized device of claim 1, the electrical power source comprising a plurality of electrical power source components.
3. The electrically-energized device of claim 2, the plurality of electrical power source components being arranged in a stacked configuration, an insulating layer being interposed between each adjacent pair of the plurality of electrical power source components in the stacked configuration.
4. The electrically-energized device of claim 3, the insulating layer having a thickness in a range of 10 μm or less.

6. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in series.
7. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in parallel.
8. The electrically-energized device of claim 1, the first surface of the first conductor being at least one of surface treated and surface conditioned to modify the first work function value to be in the range of 1.0 eV less than the second work function value.
9. The electrically-energized device of claim 1, further comprising a separate material layer having a work function value in the range of 1.0 eV less than the second work function value arranged on the first surface of the first conductor.
10. The electrically-energized device of claim 9, the separate material layer being formed to have a thickness in a range of 1 nm or less.
11. The electrically-energized device of claim 1, at least one of the first conductor and the second conductor having a thickness in a range of 10 nm or less.
12. The electrically-energized device of claim 1, the conductive material from which the first conductor is formed being graphene.
13. The electrically-energized device of claim 1, the dielectric layer having a thickness in a range of 100 angstroms or less.

15. The electrically-energized device of claim 1, the dielectric layer being sandwiched between the first surface of the first conductor and the first surface of the second conductor.
16. The electrically-energized device of claim 1, the dielectric layer varying in thickness across a planform of the dielectric layer between the first surface of the first conductor and first surface of the second conductor.
17. The electrically-energized device of claim 1, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross-sectional area of the each of the plurality of tapered shapes is comparatively larger at an end facing the first surface of the second conductor and comparatively smaller at an end facing the first surface of the first conductor.
18. The electrically-energized device of claim 1, the dielectric layer being formed as a porous layer, at least some of the pores in the porous layer being filled at least in part with a metal cation.
19. The electrically-energized device of claim 1, the electrical power source further comprising an outer insulating layer substantially encasing the electrical power source in an insulating material.
20. The electrically-energized device of claim 1, the electrically-energized sensor being at least one of an environmental sensor, a seismic sensor, an energy sensor, a motion sensor and a light sensor.

 1. An electrically-energized device, comprising: an electrical power source configured to provide electrical energy to power at least one of an electrically-energized sensor and an electrically-energized communication element, the electrical power source including one or more electrical power source components, at least one of the one or more electrical power source components comprising: a first conductor formed of a first conductive material and having a first surface and a second surface, the first surface of the first conductor conditioned to have a first work function value, a dielectric layer with a thickness in a range of 200 angstroms or less formed over the conditioned first surface of the first conductor; and a second conductor formed of a second conductive material and having a first surface with a second work function value, and having a second surface, and being arranged over the dielectric layer such that the first surface of the second conductor faces the dielectric layer, the first conductor, the dielectric layer and the second conductor forming a layered structure of the electrical power source component; a first electrical lead and a second electrical lead electrically connecting the at least one of the electrically-energized sensor and the electrically-energized communication element with the electrical power source; the first work function value and the second work function value being in a range of 5.0 electron volts (eV) or less; and the first work function value being at least 1.0 eV less than the second work function value; wherein said dielectric layer is formed, at least in part, of a plurality of horn structures forming voids in said dielectric layer, each horn structure 
18. The electrically-energized device of claim 1, the dielectric layer being formed as a porous layer, at least some of the pores in the porous layer being filled at least in part with a metal cation.

2. The electrically-energized device of claim 1, the electrical power source comprising a plurality of electrical power source components.
3. The electrically-energized device of claim 2, the plurality of electrical power source components being arranged in a stacked configuration, an insulating layer being interposed between each adjacent pair of the plurality of electrical power source components in the stacked configuration.
4. The electrically-energized device of claim 3, the insulating layer having a thickness in a range of 10 μm or less.

6. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in series.
7. The electrically-energized device of claim 2, at least one pair of the plurality of electrical power source components being electrically interconnected in parallel.
8. The electrically-energized device of claim 1, the first surface of the first conductor being at least one of surface treated and surface conditioned to modify the first work function value to be in the range of 1.0 eV less than the second work function value.
9. The electrically-energized device of claim 1, further comprising a separate material layer having a work function value in the range of 1.0 eV less than the second work function value arranged on the first surface of the first conductor.
10. The electrically-energized device of claim 9, the separate material layer being formed to have a thickness in a range of 1 nm or less.
11. The electrically-energized device of claim 1, at least one of the first conductor and the second conductor having a thickness in a range of 10 nm or less.
12. The electrically-energized device of claim 1, the conductive material from which the first conductor is formed being graphene.
13. The electrically-energized device of claim 1, the dielectric layer having a thickness in a range of 100 angstroms or less.

15. The electrically-energized device of claim 1, the dielectric layer being sandwiched between the first surface of the first conductor and the first surface of the second conductor.
16. The electrically-energized device of claim 1, the dielectric layer varying in thickness across a planform of the dielectric layer between the first surface of the first conductor and first surface of the second conductor.
17. The electrically-energized device of claim 1, the dielectric layer being formed at least in part of a plurality of tapered shapes, each of the plurality of tapered shapes having a tapered structure in which a cross-sectional area of the each of the plurality of tapered shapes is comparatively larger at an end facing the first surface of the second conductor and comparatively smaller at an end facing the first surface of the first conductor.
18. The electrically-energized device of claim 1, the dielectric layer being formed as a porous layer, at least some of the pores in the porous layer being filled at least in part with a metal cation.
19. The electrically-energized device of claim 1, the electrical power source further comprising an outer insulating layer substantially encasing the electrical power source in an insulating material.
20. The electrically-energized device of claim 1, the electrically-energized sensor being at least one of an environmental sensor, a seismic sensor, an energy sensor, a motion sensor and a light sensor.


. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure MAKANSI (WO 2008/027928 A2) discloses thermionic device.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 10, 2022